DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species I in the reply filed on 04/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
	This Office Action is in response to the application filed on 03/03/2020. Claims 1-20 are presently pending and are presented for examination.
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/20/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 03/03/2020 was filed and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a housing, as required by claims 1, 14 and 20, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 13 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 lines 6-7 and claim 19 lines 7-8 recite the limitation “the second shift level is arranged downstream with respect to the first shift level and the second shift level”. It is unclear how the second shift level can be arranged downstream of itself. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Althammer (DE 102017212392 A1).
Regarding claim 1, Althammer discloses a powershift transmission for an agricultural machine (see Fig. 6), comprising: a transmission housing (the transmission is inherently within a housing); an input shaft (4) and an output shaft unit (10, 12, 13, 15), wherein the input shaft and the output shaft unit extend at least at a distance within the transmission housing (4, 10, 12, 13, 15 inherently extend at least a distance within a housing); and an auxiliary shaft (6) is arranged within the transmission housing and offset between the input shaft and the output shaft unit (see Fig. 6); wherein the input shaft and the auxiliary shaft are connected to one another via a front-mounted range unit (1), and the auxiliary shaft and the output shaft unit are connected to one another via a rear-mounted range unit (2); wherein each range unit comprises at least two individual gear wheel pairs which are coupled or decoupled (see Fig. 6); wherein the output shaft unit comprises a main output shaft (13, 15) and an auxiliary output shaft (10, 12) coupled to one another via a reduction gear unit (3’). 
Regarding claim 2, Althammer discloses the auxiliary shaft (6) is parallel to and offset from the input shaft (4) and output shaft unit (10, 12, 13, 15). 
Regarding claim 3, Althammer discloses drive gear wheels of the front-mounted range unit (1) are arranged on the input shaft (4) and output gear wheels of the front-mounted range unit are arranged on the auxiliary shaft (6). 
Regarding claim 4, Althammer discloses drive gear wheels of the rear-mounted range unit (2) are arranged on the auxiliary shaft (6) and output gear wheels of the rear-mounted range unit are arranged on the auxiliary output shaft (10, 12). 
Regarding claim 5, Althammer discloses the reduction gear unit (3’) comprises a first and a second reduction-gear-unit gear wheel pair (R, FW). 
Regarding claim 6, Althammer discloses in a first shifted state of the reduction gear unit (3’), the auxiliary output shaft (10, 12) is coupled directly to the main output shaft (see Fig. 6), and in a second shifted state of the reduction gear unit, the auxiliary output shaft is connected to the main output shaft (13, 15) via the first and the second reduction-gear-unit gear wheel pair (R, FW). 
Regarding claim 9, Althammer discloses each gear wheel pair of the front-mounted range unit (1) and of the rear-mounted range unit (2) comprises a separate clutch (see Fig. 6). 
Regarding claim 10, Althammer discloses the rotational direction of the main output shaft (13, 15) is reversible by a reversing unit (R). 
Regarding claim 11, Althammer discloses the reversing unit (R) is integrated into the reduction gear unit (3’). 
Regarding claim 12, Althammer discloses the front-mounted range unit (1) or the rear-mounted range unit comprises four gear wheel pairs (see Fig. 6). 
Regarding claim 13, Althammer discloses the front-mounted range unit (1) defines a first shift level, the rear-mounted range unit (2) defines a second shift level, and the reduction gear unit (3’) defines a third shift level, wherein each shift level comprises at least two shifted states (see Fig. 6), 3further wherein, the second shift level is arranged downstream with respect to the first shift level and the second shift level (see Fig. 6). 
Regarding claim 14, Althammer discloses a powershift transmission (see Fig. 6), comprising: a housing (the transmission is inherently within a housing); an input shaft (4); an output shaft assembly (10, 12, 13, 15) comprising a main output shaft (13, 15) and an auxiliary output shaft (10, 12), wherein the input shaft and the output shaft assembly are partially disposed within the housing (4, 10, 12, 13, 15 inherently are disposed within the housing); an auxiliary shaft (4) arranged within the housing, the auxiliary shaft being parallel and offset between the input shaft and the output shaft assembly (see Fig. 6); a front-mounted range unit (1) coupling the input shaft and auxiliary shaft to one another; a rear-mounted range unit (2) coupling the auxiliary shaft and output shaft assembly to one another; and a reduction gear unit (3’) for coupling the main output shaft and the auxiliary output shaft to one another; wherein each range unit comprises at least two individual gear wheel pairs (see Fig. 6). 
Regarding claim 15, Althammer discloses drive gear wheels of the front-mounted range unit (1) are arranged on the input shaft (4) and output gear wheels of the front-mounted range unit are arranged on the auxiliary shaft (6). 
Regarding claim 16, Althammer discloses drive gear wheels of the rear-mounted range unit (2) are arranged on the auxiliary shaft (6) and output gear wheels of the rear-mounted range unit are arranged on the auxiliary output shaft (10, 12). 
Regarding claim 17, Althammer discloses the reduction gear unit (3’) comprises a first and a second reduction-gear-unit gear wheel pair (R, FW). 
Regarding claim 18, Althammer discloses 4in a first shifted state of the reduction gear unit (3’), the auxiliary output shaft (10, 12) is coupled directly to the main output shaft (see Fig. 6), and in a second shifted state of the reduction gear unit, the auxiliary output shaft is connected to the main output shaft via the first and the second reduction-gear-unit gear wheel pair (see Fig. 6). 
Regarding claim 19, Althammer discloses the front-mounted range unit (1) defines a first shift level; the rear-mounted range unit (2) defines a second shift level; and the reduction gear unit (3’) defines a third shift level; wherein each shift level comprises at least two shifted states (see Fig. 6); further wherein the second shift level is arranged downstream with respect to the first shift level and the second shift level (see Fig. 6). 
Regarding claim 20, Althammer discloses a powershift transmission (see Fig. 6), comprising: a housing (the transmission is inherently within a housing); an input shaft (4); an output shaft assembly (10, 12, 13, 15) comprising a main output shaft (13, 15) and an auxiliary output shaft (10, 12), wherein the input shaft and the output shaft assembly are partially disposed within the housing (4, 10, 12, 13, 15 inherently are disposed within the housing); an auxiliary shaft (6) arranged within the housing, the auxiliary shaft being parallel and offset between the input shaft and the output shaft assembly (see Fig. 6); a front-mounted range unit (1) coupling the input shaft and auxiliary shaft to one another; a rear-mounted range unit (2) coupling the auxiliary shaft and output shaft assembly to one another; 5a reduction gear unit (3’) for coupling the main output shaft and the auxiliary output shaft to one another; and a reversing unit (R) integrated within the reduction gear unit, the reversing unit reversing the rotational direction of the main output shaft; wherein each range unit comprises at least two individual gear wheel pairs (see Fig. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658